Citation Nr: 0521995	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left optic atrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1981 to March 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2000 and April 
2001 by the Department of Veterans Affairs (VA) Seattle, 
Washington, Regional Office (RO).  A hearing was held before 
the undersigned acting Veterans Law Judge in January 2003.  
The Board remanded the case for additional development in 
July 2003.  The requested actions have since been completed, 
and the case is now ready for appellate review.  

The Board finds that during his hearing, the veteran raised a 
claim for secondary service connection for an enlarged heart.  
That claim is referred to the RO for adjudication.  


FINDINGS OF FACT

1.  Evidence sufficient for equitable determinations on the 
issues decided below has been obtained.  

2.  The veteran's hypertension is not manifested by diastolic 
pressure that is predominately 120 or more.

3.  The left knee disorder has not resulted in limitation of 
motion of the knee with flexion limited to less than 30 
degrees, or extension limited by more than 15 degrees, and 
the disorder has not resulted in instability or subluxation.

4.  The veteran's claim for service connection for a 
psychiatric disorder was denied by the RO in decisions of 
August 1986 and December 1998, and the veteran did not file a 
notice of disagreement within one year of notification of the 
decisions.

5.  The evidence received subsequent to the December 1998 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.

6.  The RO denied service connection for a left optic atrophy 
in December 1998 on the basis that the disorder had not been 
shown to be related to a disease or injury in service.  The 
veteran was notified in writing of the decision, but he did 
not file a notice of disagreement within one year of 
notification of the decision.  

7.  The additional evidence presented since December 1998 
includes medical evidence suggesting a relationship between 
the left optic atrophy and the veteran's service-connected 
hypertension.

8.  The evidence received since the previous RO decision 
bears directly and substantially upon the issue of service 
connection for a left optic atrophy and, when considered 
alone or together with all of the evidence, both old and new, 
must be considered to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

2.  The criteria for a disability rating higher than 20 
percent for a left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2004); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

3.  The December 1998 rating decision that denied entitlement 
to service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).

4.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002).

5.  The evidence received since the previous RO decisions is 
new and material, and the claim for service connection for 
left optic atrophy is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letters from the RO dated in November and December 
2003 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letters from the RO specifically advised him 
to submit additional evidence and information to support the 
claim.  Thus, the fourth element is satisfied.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In the letters of November and December 2003, the veteran was 
informed of the type of evidence that was considered "new 
and material," and he was requested to submit in order to 
reopen his claims for service connection for psychiatric and 
left optic disabilities.  However, it appears that these 
letters informed the veteran of the wrong legal criteria used 
by VA to analyze whether this evidence is sufficient to 
reopen the claim.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 
2001).  In the SSOC of September 2004, the Agency of Original 
Jurisdiction (AOJ) applied this inappropriate standard.  
However, the AOJ corrected this deficiency by applying the 
correct criteria to its adjudication of whether new and 
material evidence has been submitted in the SSOC issued in 
February 2005.  Regardless, the letters of November and 
December 2003 did inform him of the type of evidence required 
to reopen his claims and his responsibility in submitting 
this evidence and he and his representatives have been 
afforded an opportunity to provide argument based on the 
AOJ's decision issued in February 2005.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable AOJ decision on a service-connection 
claim.  A VCAA notice was not provided to the appellant 
before the RO decisions regarding the claim for benefits.  
However, in Mayfield the Court noted that an error in the 
timing of the notice is not per se prejudicial and that to 
prove prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letters and was given an 
ample opportunity to respond.  The appellant has not claimed 
any prejudice as a result of the timing of the VCAA letters.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded multiple VA examinations, 
examinations that were based on a review of the veteran's 
medical history and provided the appropriate opinions on 
diagnosis and functional loss.  The RO obtained all relevant 
evidence identified by the veteran.  The record includes his 
service medical records and post service treatment records.  
The veteran has had a hearing and a transcript of this 
hearing was associated with the claims file.  The Board does 
not know of any additional relevant evidence, which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  In addition, the AOJ has fully 
complied with the Board's remand instructions of July 2003 to 
include identification and obtaining pertinent treatment 
records, requesting a statement from the veteran's spouse, 
obtaining available service records, obtaining VA 
compensation examinations that addressed all of the Board's 
questions, and readjudicating the issues on appeal.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



I.  Entitlement To An Increased Evaluation For Hypertension,
 Currently Rated As 20 Percent Disabling.

The Board has considered the full history of the veteran's 
service-connected hypertension.  The veteran's service 
medical records show that he was seen for treatment of high 
blood pressure.  For example, an entry dated in July 1986 
reflects that he reported having a headache and feeling 
slightly dizzy.  The assessment was elevated blood pressure.  

Upon separation from service, the veteran filed a claim for 
disability compensation for hypertension.  In a rating 
decision of August 1988, the RO granted service connection 
for hypertension, and assigned a noncompensable rating for 
the period from March 8, 1988, and a 10 percent rating 
effective from June 29, 1988.  In March 2000, the veteran 
requested an increased rating.  In a decision of December 
2000, the RO increased the rating for 10 percent to 20 
percent.  The veteran has appealed that decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.

The Board notes that the applicable diagnostic code was 
revised effective January 12, 1998.  See 62 Fed. Reg. 65, 
207-224 (December 11, 1997).  Because the veteran filed his 
claim after that date, only the current version of the 
diagnostic code is for consideration.  Under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 a 20 percent rating is 
warranted if the diastolic pressure is predominantly 110 or 
more; or the systolic pressure is predominantly 200 or more.  
A 40 percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

The medical evidence, which pertains to the current severity 
of the veteran's hypertension, includes numerous VA medical 
treatment records.  A written statement from a VA physician 
dated in April 1999 indicates that the veteran's blood 
pressures have ranged from 164/96 to 200/125.  

A private medical treatment record dated in August 1999 
reflects a blood pressure reading of 120/80.  A private 
medical treatment record dated in November 1999 reflects a 
blood pressure reading of 130/98.  A private medical 
treatment record dated in January 2000 shows a blood pressure 
reading of 138/90.  Another record from the same month shows 
a reading of 142/90.  A private medical treatment record 
dated in February 2000 shows that the veteran's blood 
pressure reading was 142/80.  A private treatment record 
dated in March 2000 shows that the reading was 168/106.  

The report of a VA disability evaluation examination dated in 
September 2000 shows that the veteran was taking medication 
for high blood pressure, including atenolol and lisinopril.  
He did not have any significant adverse effects relative to 
the blood pressure or the medications.  He was symptomatic.  
On examination, his blood pressure sitting was 172/118.  
Supine was 162/108.  Standing was 190/104.  The pertinent 
diagnosis was poorly controlled hypertension.  

A private record dated in August 2001 shows a blood pressure 
reading of 168/108.  A private record dated in December 2001 
reflects that the blood pressure reading was 162/94.  

A VA medical treatment record dated in December 2002 shows 
that the veteran's blood pressure reading was 220/108 on the 
left, and 223/118 on the right.  It was noted that he was 
experiencing headaches and blurred vision.  Another VA record 
dated in December 2002 shows that the assessment was 
uncontrolled hypertension.  The veteran's medications were 
changed.  

During a hearing held in January 2003, the veteran testified 
that his blood pressure reading had been 200 over 120 or 130 
or so.  He wondered why that reading had not been included in 
his file.  

A VA treatment record dated in April 2003 reflects that the 
veteran's blood pressure was 220/108.  Another medication was 
added.  A VA record dated in July 2003 reflects a blood 
pressure reading of 180/104.

A Harrison Hospital treatment record dated in October 2003 
shows that while being treated for oxycontin withdrawal 
symptoms, the veteran's blood pressure reading was 226/122.  
Other records from the same hospital dated in October 2003 
reflect that after receiving IV medication, the blood 
pressure readings were 162/88, 162/60, 177/94, 190/101, 
187/103, and 183/115.  The discharge summary reflects that 
the diagnoses included severe hypertension possibly related 
to narcotic withdrawal.  

The veteran was afforded a VA hypertension examination in May 
2004.  The report reflects that the veteran reported that he 
was bicycling every day and taking multiple medications.  His 
blood pressure reading in the right arm seated was 220/110.  
The left arm was 225/116 while seated.  Supine, the right arm 
was 212/108.  The examiner stated that it was apparent that 
the veteran had uncontrolled hypertension and was in need of 
close medical supervision and continuous medication to 
control it.  The examiner concluded that it was fairly 
remarkable that the veteran did not have headaches or any 
other physical symptomatology.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 120 or more as contemplated for a 
rating in excess of 20 percent.  The medical evidence shows 
that the readings have most frequently been below 120 with 
only rare readings at 120 or more.  In fact, objective 
testing on only one occasion in October 2003 showed a 
diastolic pressure of 120 or more.  Six other blood pressure 
readings taken that same month had diastolic pressure below 
120 and failed to confirm a diastolic pressure predominantly 
120 or more.  The Board finds that the objective medical 
records more accurately reflect the severity of the 
hypertension than the veteran's subjective testimony.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for hypertension are 
not met. 

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  It is noted that the evidence does 
not show hospitalization due to hypertension nor has there 
been any showing of marked interference with employment due 
specifically to hypertension.  Therefore, referral of this 
matter for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  


II.  Entitlement To An Increased Evaluation For A Left Knee 
Disability,
 Currently Rated As 20 Percent Disabling.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The knee disorder may be rated based on limitation of motion 
of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran testified in support of his claim for a higher 
rating for a left knee disorder during the hearing held in 
January 2003.  He said that he got a throbbing pain in the 
knee and it felt hot.  He said that it locked up and became 
very painful and had to be moved to get it to pop back into 
place.  He said that an MRI had shown a ganglion cyst in the 
knee.  He said that he had fallen several times due to 
instability and weakness of the left knee.  

The medical evidence, which is relevant to the current level 
of severity of the veteran's service-connected left knee 
disorder, includes the report of a joints examination 
conducted by the VA in September 2000.  The report reflects 
that the veteran has degenerative disease of the left knee 
with mild medial joint space narrowing manifested on an X-ray 
of July 1999.  An MRI of the left knee in August 1999 showed 
no acute abnormality and the overall structure of the knee 
was unremarkable, but there was septated ganglion cysts or 
possibly small ganglion cysts.  His medial joint space was 
compromised and he had popping and sometimes locking of the 
left knee.  He could only partially squat or kneel.  He could 
not run.  He had some swelling of the knee occasionally.  He 
rode a stationary bike for exercise.  

On physical examination, his gait was wide based with a 
slight limp.  He could squat to 90 degrees and then could not 
go further because of pain.  The range of motion of the knees 
was from 0 to 140 degrees.  There was considerable 
subpatellar crepitus and mild joint crepitus bilaterally.  
There was a trace amount of effusion with no hyperthermia.  
There was no laxity or anterior or posterior drawer sign.  
McMurray's sign was negative.  The examiner stated that there 
was no pain manifested with the examination.  The pertinent 
diagnosis was mild medial joint narrowing of the left knee 
with synovial herniation near the medial collateral ligament.  

VA medical records show that the veteran has reported 
complaints pertaining to the left knee on various occasions.  
For example, a VA medical record dated in January 2003 
reflects that the veteran complained of bilateral knee pain.  
It was noted that an MRI of the left knee was grossly normal.  
A record dated in February 2003 reflects that the veteran 
complained of bilateral knee pain.  He also said that both 
knees locked on occasion.  He said that physical therapy made 
the pain worse, and that anti-inflammatories did not work.  
In addition, the Board notes that a medical treatment record 
dated in July 2003 from an incident involving a fall 
indicates that the fall was caused by losing his balance.  A 
nursing note of the same date indicates that the veteran 
reported that his left leg gave out causing him to fall.

The report of a disability evaluation examination conducted 
by the VA in May 2004 shows that the veteran's medical 
history pertained primarily to the right knee, rather than 
the left knee.  The veteran indicated that his left knee pain 
started about 1993.  He indicated that he had pain in the 
left knee and pointed to the anterior aspect of the knee by 
the patellofemoral joint.  He said that the average pain was 
a seven on a scale of ten.  The pain reportedly increased to 
8 or 9 with long periods of sitting, lying in one position, 
with walking, with going up and down stairs, or in cold 
weather.  He said that he avoided squatting and crouching 
because of bilateral knee pain.  The examiner stated that 
there was no history of flare-ups or incapacitating episodes.  
The veteran reported that both of his knees felt stiff.  The 
veteran indicated that his right knee swelled on a daily 
basis, and the left knee less frequently.  The veteran 
further reported that his left knee felt weak and he 
indicated that he had two falls over the last year.  He said 
that once he fell while getting out of a car, and another 
time fell getting off his toilet.  He reported that he got 
catching and snapping in the left knee, but he did not give a 
history of locking.  

On physical examination, the veteran sat with his left knee 
flexed to approximately 90 degrees.  When he was seated he 
did not complain of any left knee pain and did not grimace.  
He infrequently changed the position of the left knee.  On 
questioning, he indicated that the left knee pain was 6/10.  
When the veteran rose from a seated position, the left knee 
pain reportedly increased to 7/10.  There was no grimacing or 
any weight shift.  He did use the arms of the chair to get to 
a standing position.  When the veteran walked he was very 
slow and there was a mild limp on both the right and left 
sides.  He did not use any walking aid.  The left knee pain 
on walking was estimated by the veteran as 8/10.  The veteran 
did tiptoeing and heel walking fairly well with no change in 
knee pain.  The veteran's wife took off his shoes for that 
examination, as the veteran was unable to do so.  Examination 
of the left knee showed tenderness on the left knee on the 
medial joint line and also the medial edge of the left 
patellofemoral joint.  The left knee range of motion was from 
full extension at zero degrees to 120 degrees of flexion.  
There was a painful arc of flexion in the least 20 degrees.  
He examiner noted five degrees of additional loss of range of 
motion due to pain on a partial deep knee bend.  There was 
grimacing with each of the partial deep knee bends, and the 
examiner noted weakened movement of both knees and also 
fatigability of both knees.  The examiner did not note any 
incoordination of either knee.  There was also no effusion of 
either knee and no increased warmth.  There was no laxity of 
cruciate or collateral ligaments of either knee.  McMurray's 
and Steinman tests were not accompanied by any catching of 
menisci.  There were no surgical scars on the left knee.  
There was 4 mm of atrophy of the left thigh and 6 mm of left 
calf atrophy.  The examiner did not note any significant 
weakness on strength testing.  The pertinent impression was 
(1) left knee patellofemoral syndrome, and (2) symptoms are 
suggestive of degenerative arthritis, left knee.  X-rays 
negative for arthritis.  

In discussing the examination, the examiner noted that the 
veteran reported that the left knee was worse since a 
previous exam.  He said that he had to give up sports and had 
less tolerance for activities of daily living.  The veteran 
indicated that he had not pursued vocational rehabilitation 
because physically he could not work.  The examiner concluded 
that the functional impairment of the veteran's left knee was 
moderately severe.  

With respect to whether there was any instability of the left 
knee, the examiner stated that he did not note any 
instability of the knee at this time, but that there was a 
history of the veteran having two falls in the last year 
secondary to instability and giving away of the left knee.  
An associated radiology report reflects that X-rays of the 
left knee were interpreted as showing a normal three-view 
examination.  The knee joint spaces were normal, including 
the patellofemoral joint on sunrise view.  

The report of an examination conducted in December 2004 
(primarily for the purpose of rating the right knee disorder) 
contains similar findings.  The examiner noted that there was 
motion of the left knee from full extension to 105 degrees, 
with painful flexion between 70 and 105 degrees.  There was 
patellofemoral crepitus bilaterally.  There was no laxity of 
the cruciate or collateral ligaments of either knee.  

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 20 
percent.  The evidence shows that the left knee disorder has 
not resulted in limitation of motion of the knee with flexion 
limited to less than 30 degrees, or extension limited by more 
than 15 degrees.  Such levels of limitation are not shown in 
any of the medical evidence.  The veteran has consistently 
had almost full flexion on examination.  The evidence does 
not indicate that a higher rating is justified when using 
actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 20 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The Board notes 
that the RO took into account the pain on motion when 
increasing the rating from 10 percent to the current 20 
percent rating.  Accordingly, the criteria for a disability 
rating higher than 20 percent for a left knee disorder are 
not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability that is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  However, the evidence contemporaneous 
to the current appeal shows that the disorder also has not 
resulted in instability or subluxation.  For example, the 
examinations documented stable ligaments.  Although the 
veteran reported that he had instability of the left knee 
that caused him to fall, instability was not noted 
objectively on either of the VA examination reports or in his 
treatment records.  Such objective determinations outweigh 
the veteran's statements.  Accordingly, a separate rating for 
instability or subluxation of the left knee is not warranted.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  He has not been 
repeatedly hospitalized for treatment of the service-
connected knee disorder.  With respect to whether there is 
evidence of marked interference with employment, the Board 
notes that the veteran has not presented any objective 
medical opinion to support a conclusion that his service-
connected left knee disability significantly interfered with 
his employment.  The Board notes that his current compensable 
rating contemplates a degree of industrial impairment, and 
there is no reason to believe that the rating schedule does 
not adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) and Floyd v. Brown, 9 Vet. App. 94, 
96 (1996).


III.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Psychiatric 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In a decision of August 1986, the RO denied service 
connection for a psychiatric disorder on the basis that there 
was no psychiatric treatment or symptoms in service.  The RO 
also stated that the VA examination found no neurosis or 
psychosis, but only a history of an adjustment reaction.  In 
a December 1998 rating decision, the RO denied service 
connection for depression claimed as secondary to service-
connected disabilities.  In the decision, the RO noted that 
while depression had been diagnosed, the examiner did not 
attribute the development of that condition to the service-
connected disabilities.  The veteran was informed of the 
decisions but did not respond within one year.  The prior 
rating decisions are therefore final.  38 U.S.C.A. § 7105(c).

The evidence that was of record at the time of the original 
decisions included the service medical records that are 
negative for a psychiatric disorder.  The previously 
considered evidence also included the report of a psychiatric 
examination conducted by the VA in July 1988 which reflected 
the veteran gave a history of being harassed by his chief in 
service and that his difficulties had caused him to feel 
quite anxious and defensive.  He said that he had never seen 
a psychiatrist and did not feel need of one.  On examination, 
the veteran was not depressed and not particularly anxious.  
There were no psychotic signs.  The examiner stated that he 
did not find evidence of significant psychiatric disorder.  
The diagnosis was history of an adjustment disorder with 
anxious mood.  The report of a psychiatric examination 
conducted by the VA in August 1998 reflects that the 
diagnosis was major depression with psychotic features.  

The veteran has requested that his claim be reopened.  
Generally, a final rating or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §§ 7104, 7105(c).  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, 
this new version does not apply in this case.  
66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).

The additional evidence that has been presented includes a 
note from a VA doctor dated in April 1999, which indicated 
that the veteran's psychology assessment of December 1998 
indicated a diagnosis of major depression, single episode, 
and dysthymia.  Other VA mental health clinic records have 
also been presented, but again none contain medical opinion 
linking depression to service or to a service-connected 
disability.  The Board notes that it was already previously 
established that the veteran had a psychiatric disorder after 
service.  Therefore, the additional post service medical 
records add no additional relevant information.  

During the hearing held in January 2003, the veteran 
testified that he had been diagnosed by the VA medical center 
as having depression and that the doctors had said that it 
was caused by his service-connected disabilities.  The 
veteran stated that his pain and other symptoms had 
aggravated his depression.  The veteran also indicated his 
belief that harassment that occurred during service had 
contributed to the development of a psychiatric disorder.  
However, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the veteran's belief does 
not provide support for a conclusion that his current 
psychiatric disorder is related to service or to a service-
connected disability.  Moreover, the contentions presented by 
the veteran during his hearing are not new, as the appellant 
had previously asserted the presence of symptoms in service 
at the time of the previous rating decisions.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For these reasons, the unsupported 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim under the facts of this 
case.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Laypersons are not competent to give a medical opinion as to 
diagnosis or causation.  Therefore, these statements are not 
new and material evidence.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); Moray.

The fact that the veteran's own account of the etiology of 
his disability was recorded in his recent medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The additional evidence also includes the veteran's service 
personnel records.  However, the records do not reflect the 
presence of a psychiatric disorder during service.  On the 
contrary, the records reflect a very high level of 
performance by the veteran during service.  On discharge the 
veteran was given an evaluation that reflected a perfect 4.0 
evaluation.  Overall, these documents tend to weigh against 
the claim, rather than support it, as they suggest that no 
psychiatric disorder was present at that time.  Therefore, 
the personnel records cannot be said to be material evidence 
that would warrant reopening the claim.  The Court has held 
that evidence unfavorable to the veteran's case may not 
"trigger a reopening" of the claim. Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).

Overall, the evidence added to the record since the prior 
rating decision does not bear directly and substantially on 
the question of whether the veteran incurred a psychiatric 
disorder as a result of service or due to his service-
connected disabilities.  What is still lacking is a competent 
medical opinion relating the current psychiatric disorder to 
service or to the service-connected disabilities.  As such, 
this evidence is not "new" and "material," as defined in 38 
C.F.R. § 3.156(a), and the veteran's claim for service 
connection for a psychiatric disorder is not reopened.


IV.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Left Optic Atrophy.

The veteran filed a claim for disability compensation for a 
loss of sight in the left eye in May 1998.  The statement in 
support of claim suggested that the eye disorder was caused 
by service-connected hypertension that the veteran stated was 
out of control.  That claim for service connection was denied 
by the RO in a decision of December 1998.  In that rating 
decision, the RO noted that a VA examiner in August 1998 
opined that because the eye disorder was unilateral, it was 
less likely to have resulted from hypertension.  Therefore, 
the RO denied service connection for the left eye disorder.

The veteran was notified by letter the next month that the RO 
had determined that a service connection was not warranted 
for a left eye disorder.  He was also notified of his 
appellate rights, but the veteran did not file a notice of 
disagreement and did not appeal the decision.  The decision 
of December 1998 that denied service connection for a left 
eye disorder became final when the veteran did not file a 
notice of disagreement within one year after notification of 
the decision.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.156, 20.1103.   

The veteran later requested that his claim be reopened.  The 
RO denied that request, and the veteran perfected this 
appeal.  

The additional evidence that has been presented since the 
prior decisions includes testimony give by the veteran during 
a hearing held before the undersigned acting Veterans Law 
Judge in January 2003.  He recounted that one morning he woke 
up and his left eye felt weird and he could not see well.  He 
said that it was as though a window shade had been pulled 
down.  He recounted that during the time leading up to that 
decrease in vision, his hypertension had been way out of 
control.  The veteran also recounted that he had been seen in 
service for blurred vision after flunking the eye test when 
trying to get a driver's license.  

The additional evidence also includes a VA hypertension 
examination dated in May 2004.  Following examination, the 
diagnosis was hypertensive disease with decreased peripheral 
vision in left eye.  It was further stated that the patient 
has left esophoria and ophthalmology consult should be relied 
on to determine whether he has retinal damage or exactly what 
is causing his vision impairment.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision. See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. See Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance. Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
previous decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left eye disorder.  See 38 
C.F.R. § 3.156(a).  The Board notes that the veteran has 
provided testimony of his account of the onset of the left 
eye disorder and how this was preceded by an increase in the 
severity of his service-connected hypertension.  He has 
provided more details than previously submitted.  Thus, it 
provides information that was not previously of record.  

The VA examination report of May 2004 also tends to provide 
support for the claim as the report indicates that further 
examination by an ophthalmologist might substantiate the 
veteran's claim.  

The evidence received since the prior RO decision bears 
directly and substantially upon the issue and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.  
Accordingly, for the reasons explained above, the Board has 
determined the veteran has submitted new and material 
evidence to reopen the claim for service connection for a 
left eye disorder, and the petition to reopen such claim is 
granted.


ORDER

1.  An increased rating for hypertension, currently rated as 
20 percent disabling, is denied.

2.  An increased evaluation for a left knee disability, 
currently rated as 20 percent disabling, is denied.

3.  New and material evidence has not been presented to 
reopen a claim for service connection for a psychiatric 
disorder.  The request to reopen the claim is denied.

4.  The petition to reopen the claim for service connection 
for a left eye disorder is granted.  To this extent only, the 
appeal is granted.


REMAND

The reopened claim must be referred to the RO for 
adjudication and any appropriate evidentiary development.  
The Board concludes that additional efforts are required to 
meet the development standards set forth in the VCAA.  In 
particular, the Board concludes that a VA ophthalmology 
examination is warranted for the purpose of obtaining an 
opinion as to the nature and etiology of the current left eye 
disorder.  The Board notes that under the VCAA an examination 
is to be obtained when necessary to make a decision on the 
claim.  See 5103A(d).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
ophthalmology examination to determine 
the nature and etiology of the veteran's 
current left eye disorder.  All tests and 
studies deemed appropriate should be 
performed and all clinical findings 
should be reported in detail.  A complete 
history of the claimed disorder should be 
obtained from the appellant.  The 
examiner is requested to review the 
evidence contained in the claims file 
(summarized above), particularly the 
service medical records and post service 
medical treatment records (pertaining to 
both eye disorders and hypertension), and 
offer opinions on the following 
questions:

a.  Is it at least as likely as not 
that the appellant's current left 
eye disorder was incurred during 
military service or is related to 
any incident in service?
b.  Is it at least as likely as not 
that the appellant's current left 
eye disorder was caused, or 
aggravated beyond its natural 
course, by his service-connected 
hypertension.  

A complete rationale should be provided 
for all opinions offered.  The claims 
file should be provided to the examiner 
prior to the examination and it is 
requested that the examiner indicate in 
the examination report if the appellant's 
medical records were reviewed.

3.  Thereafter, the RO should adjudicate 
the appellant's reopened claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


